UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JOHN RAMDATH,
                                                               NOT FOR PUBLICATION
                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                   2:19-cv-5048 (PKC) (LB)

THE MUNICIPAL CITY OF HICKSVILLE
POLICE DEPARTMENT, and THE CITY OF
HICKSVILLE MUNICIPAL LODGE,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        On August 27, 2019, John Ramdath, proceeding pro se, filed this action. (Complaint, Dkt.

1.) Plaintiff, however, failed to pay the requisite filing fee or to submit an in forma pauperis

(“IFP”) application. By Order dated August 29, 2019, the case was transferred from the United

States District Court for the Southern District of New York. (See Aug. 29, 2019 Transfer Order.)

By letter dated September 13, 2019, the Clerk of this Court mailed Plaintiff the IFP application

forms and instructed Plaintiff that to proceed, he must either pay the $400 filing fee or return the

completed IFP application within fourteen (14) days of the letter. (See Sept. 13, 2019 letter.)

Plaintiff has not responded to the Clerk of the Court’s letter and the time for doing so has passed.

        Accordingly, the Court dismisses the action without prejudice.         The Court certifies

pursuant to 28 U.S.C. § 1915(a)(3) that any appeal would not be taken in good faith and therefore

in forma pauperis status is denied for the purpose of any appeal. See Coppedge v. United States,

369 U.S. 438, 444–45 (1962). The Clerk of Court is respectfully directed to close this case.




                                                           1
                                SO ORDERED.


                                /s/ Pamela K. Chen
                                Pamela K. Chen
                                United States District Judge
Dated: October 21, 2019
       Brooklyn, New York




                            2
